Citation Nr: 1640588	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  10-31 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with alcohol abuse since September 29, 2008.

2.  Entitlement to an increased rating for residuals of a right thigh shrapnel wound, since July 31, 2007.

3.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel
INTRODUCTION

The Veteran served in the U.S. Marine Corps from July 1966 to September 1970. He served in the Republic of Vietnam and his military decorations include the Purple Heart.

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Roanoke, Virginia, Regional Office (RO).

The issue of an increased rating for residuals of a right thigh shrapnel wound is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the period on appeal, the Veteran exhibited social and occupational impairment in most areas. His PTSD with alcohol abuse has been shown to be manifested by no more than anger and irritability; difficulty sleeping; hitting, kicking, or yelling in his sleep; nightmares and intrusive thoughts about his Vietnam experiences; being easily startled; withdrawal from family and friends; hypervigilance; suspicion of others; avoiding things that remind him of his experiences in Vietnam; difficulty concentrating and forgetfulness; blunted mood and affect; unhappiness; easily crying; an inability to tolerate crowds; difficulty adapting to stressful circumstances; and abusing alcohol. 

2.  The Veteran's service-connected disabilities make him unable to secure or follow a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent for PTSD with alcohol abuse have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.26(a), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a May 2009 notice which informed him of the evidence generally needed to support his claims; what actions he needed to undertake; and how VA would assist him in developing his claims. The May 2009 notice was issued to the Veteran prior to the July 2009, March 2010, and September 2015 rating decisions from which the instant appeal arises.  

VA has secured or attempted to secure all relevant documentation to the extent possible. When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations for compensation purposes. The examination reports are of record.

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.
II.  Analyses

A.  PTSD

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). A 50 percent evaluation is warranted for PTSD with alcohol abuse where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships.  

A 100 percent evaluation requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).
	
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience. To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).  

In October 2008, the Veteran was afforded a VA examination. The examiner stated that the Veteran has become "more irascible and impatient with his family members" and stated that he has not been violent but has become increasingly angry. The examiner also noted that the Veteran had been increasingly abusing alcohol over the previous few years. The Veteran reported difficulty sleeping, that he has "inadvertently hit or kicked his wife in his sleep," and that he has nightmares several times per month. While awake, the Veteran experiences recurrent, unwanted, intrusive thoughts about Vietnam. The examiner noted that the Veteran is easily startled by loud noises, certain smells, and sudden movements, and that he is completely socially withdrawn from other people. He is hypervigilant at home and wary, watchful, and suspicious of others when out in public. He avoids watching anything containing violence, including things containing information about the Vietnam War. The Veteran's wife reported that he is forgetful and has difficulty concentrating; she no longer asks him to perform complex tasks. On examination, no psychomotor abnormalities were noted, "[n]o memory deficit could be elicited," mood and affect were blunted, and the Veteran was not acutely suicidal, homicidal, psychotic, manic, hypomanic, obsessive, or compulsive. The examiner diagnosed the Veteran with PTSD and alcohol abuse.

VA treatment records dated between January and December 2009 reflect that the Veteran was seen regularly for PTSD treatment. He reported being irritable, that loud noises make him jump, having difficulty sleeping, and having nightmares and vivid memories of his experiences in Vietnam. He stated that his wife wakes him up from war dreams where he is yelling for help. He also stated that his nephew had a toy machine gun that made noise and it woke the Veteran up and caused him to react as if he was back in Vietnam. He reported difficulty managing his finances and in gaining support from his spouse. He has one daughter from his first marriage and he reported that they have a strained relationship. He is unhappy, cries easily, and is withdrawing from friends and family. He avoids reminders of his experiences in Vietnam, has an inability to tolerate crowds, and is hypervigilant.

In January 2014, the Veteran was afforded a VA PTSD examination. The examiner indicated that the Veteran had occupational and social impairment with reduced reliability and productivity. The Veteran reported difficulty sleeping and that he has nightmares. He has accidentally hit or kicked his spouse on multiple occasions while sleeping. The Veteran avoids media information about the Vietnam War, although will occasionally watch information about more recent wars. He is socially isolated; he spends a little time with one friend but is otherwise mostly alone. He tries to avoid being in public and his watchful, wary, and suspicious when out. He easily gets angry and avoids situations that might lead to him being provoked. He is easily startled, routinely hypervigilant, and is quick to become agitated and irritable. The examiner noted that the Veteran is not violent and has not been psychotic, manic, hypomanic, obsessive, or compulsive. The examiner stated that the Veteran had previously taken medication for his PTSD but had not been seen for treatment since 2012. The examiner indicated symptoms of anxiety, suspiciousness, chronic sleep impairment, flattened affect, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and an inability to maintain effective relationships. The Veteran was diagnosed with PTSD with alcohol abuse.

During the period on appeal, the Veteran exhibited social and occupational impairment in most areas. His PTSD with alcohol abuse has been shown to be manifested by no more than anger and irritability; difficulty sleeping; hitting, kicking, or yelling in his sleep; nightmares and intrusive thoughts about his Vietnam experiences; being easily startled; withdrawal from family and friends; hypervigilance; suspicion of others; avoiding things that remind him of his experiences in Vietnam; difficulty concentrating and forgetfulness; blunted mood and affect; unhappiness; easily crying; an inability to tolerate crowds; difficulty adapting to stressful circumstances; and abusing alcohol. 

The Veteran's PTSD with alcohol abuse disorder most closely approximates a 70 percent evaluation during the period on appeal. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). A 100 percent rating is not warranted because the Veteran is not completely impaired as a result of his disorder. He has been able to maintain his marriage, some interaction with his daughter, and sometimes gets together with a friend. However, his service-connected disorders in tandem render him unemployable, as below. 



B.  TDIU

An inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009). VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). As the Veteran has been granted a 70 percent rating for his PTSD with alcohol abuse, he meets the schedular criteria for a TDIU.

At his October 2008 VA PTSD examination, the examiner noted that, although the Veteran is able to perform simple and repetitive work, "he is unable to perform sophisticated executive decision making or tolerate emotional stress." At this examination, the Veteran's wife reported that he is forgetful, has difficulty concentrating, and that she can no longer ask him to perform complex tasks. The Board finds that the Veteran's inability to perform complex tasks, combined with his anger and irritability, hypervigilance, suspicion of others, and difficulty adapting to stressful circumstances will make it impossible for him to secure or follow a substantially gainful occupation. Therefore, a TDIU is warranted.


ORDER

A 70 percent rating for PTSD with alcohol abuse is granted.

TDIU is granted.




REMAND

Remand of the issue of an increased rating for residuals of a right thigh shrapnel wound is necessary to obtain an adequate VA medical examination. The report of the January 2013 VA examination reflects that the Veteran had injuries only to Muscle Groups XIV and XV. The Veteran has been service connected for only Muscle Group XIII injuries, however, since November 1977. Additionally, the January 2013 VA examination indicates that the Veteran has evidence of retained shrapnel, which was not present in prior examinations, the July 1997 VA examination report states that the Veteran had muscle herniation which was not mentioned in other examinations, and some examinations indicate that the Veteran had nerve damage while others state he did not. Therefore, clarification of the extent of the Veteran's disabilities is needed. When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The case is REMANDED for the following action:

1.  Return the file to the VA examiner who conducted the January 2013 VA medical examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for all necessary VA examinations to obtain an opinion as to the nature of his right thigh shrapnel wound residuals. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address and accurately describe the nature of all residuals of the Veteran's right thigh shrapnel wound. The examiner must address ALL of the following:

*All muscle injuries. The examiner should expressly state all individual muscles affected by the Veteran's shrapnel wound.

*All nerve injuries.

*All scars.

*Muscle herniation.

*Evidence of retained shell fragments and/or shrapnel.

The examiner's attention is drawn to the following:

*Service treatment records documenting multiple open wounds, debridement and suturing of wounds multiple times, a wound infection, embedded shrapnel, nerve damage, surgical removal of two scars and connective tissue, and post-surgical infection. 

*March 1971 VA examination documenting muscle damage, knee complaints, nerve damage, and three scars.

*September 1979 VA examination.

*October 1982 VA examination documenting muscle damage, nerve damage, and scars.

*July 1997 VA examination documenting muscle damage, scars, muscle herniation, muscle damage, and complaints of lower extremity numbness.

*January 2000 VA examination documenting muscle damage, three scars, tissue loss, and foot drop.

*January 2005 VA examination documenting muscle damage, nerve damage, and scars.

*March 2006 VA treatment record stating a diagnosis of right leg muscle spasm.

*April 2006 VA treatment record documenting a history of surgery for drainage and removal of shrapnel and nerve examination of the right lower extremity.

*October 2007 VA examination documenting muscle damage and scars. This examination addressed only muscle groups XIV and XV.

*May 2009 VA examination documenting muscle damage, nerve damage, shrapnel removal, and three scars. This examination indicated that the involved muscle groups are XIII and XV.

*August 2009 VA treatment record stating complaints of feet feeling numb and a diagnosis of "[n]umbness into legs."

*September 2009 VA RMS-EMG consult for right lower extremity numbness.

*July 2010 VA Form 9 including statement from the Veteran about his right leg disability.

*April 2012 written statement from the Veteran about his right leg disability.

*January 2013 VA examination documenting three scars, muscle damage involving muscle groups XIV and XV, and evidence of retained shell fragments and/or shrapnel. 

*October 2013 VA treatment record stating that the Veteran has neuropathic pain due to his right thigh shrapnel wound.

2.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


